Citation Nr: 1409799	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-05 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased disability rating for PTSD, evaluated as 30 percent disabling prior to April 6, 2011, and as 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to October 1971.  For his service, he was awarded the Combat Infantry Badge, among other honors.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued the 30 percent rating assigned for PTSD.  In a July 2011 supplemental statement of the case, the RO increased the evaluation for PTSD to 50 percent, effective April 6, 2011.  

The Veteran submitted a notice of disagreement with the effective date assigned 
for the 50 percent rating and the RO issued a statement of the case on that issue.  However, as the award of a staged 50 percent rating was not a total grant of the benefit sought with respect to the appeal of the September 2010 decision, the issue of entitlement to a higher evaluation prior to April 2011 is already on appeal.  Issuance of the July 2011 statement of the case addressing the issue of "Entitlement to an earlier effective date for evaluation of posttraumatic stress disorder, currently evaluated as 30 percent disabling, prior to April 6, 2011" was improper.  See Hamilton v. Brown, 4 Vet. App. 528, 538 (1993) aff'd, 39 F.3d 1574, 1582-85 (Fed.Cir.1994) ("There can be only one valid [notice of disagreement] as to a particular claim, extending to all subsequent RO and BVA adjudications on the same claim until a final RO or BVA decision has been rendered in that matter, or the appeal has been withdrawn by the claimant.").  Accordingly, the issue as stated on the cover page of this decision encompasses the Veteran's appeal for a higher rating for PTSD both prior to and after April 6, 2011.  


FINDINGS OF FACT

1.  The April 6, 2011 the letter from a private psychologist was based on an examination that psychologist performed on March 8, 2011.  

2.  Prior to March 8, 2011, the Veteran's PTSD was manifested, at worst, by occupational and social impairment with occasional decrease in work efficiency
and intermittent periods of inability to perform occupational tasks, but generally functioning satisfactorily.

3.  From March 8, 2011, the Veteran's PTSD was manifested, at worst, by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  For the period prior to March 8, 2011, the criteria for a rating higher than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).   

2.  From March 8, 2011, the criteria for a rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).   

3.  From March 8, 2011, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in a July 2010 letter.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, private treatment records, and VA examination reports.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining 
such evidence.  Neither the Veteran nor his attorney has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Nor have they alleged that any additional evidence exists that needs to be obtained prior to a decision being rendered.  Accordingly, the Board finds the Veteran is not prejudiced by a decision at this time.  

Increased Rating

Service connection for PTSD was established by a May 2005 rating decision.  The Veteran filed the instant claim for an increased rating in July 2010.  He argues that his PTSD is more severe than currently rated. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The relevant rating criteria are as follows.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2013).

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment 
in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

As noted above, the Veteran's claim for an increased rating for PTSD was filed 
in July 2010.  To assess his disability, the RO scheduled the Veteran for a VA examination, which was conducted in August 2010.  At that examination, he reported that he was working as a driver's license examiner for the state, a job he has held for 35 years.  He also reported that he had not missed any time from work over the past 12 months.  He has been married for over 35 years and he described his marriage as going well.  He reported that his wife gets him involved in social activities, but he does not like to be around large groups of people.  He has noticed that it is getting harder for him to be around people and while he tries to be cordial, he finds it more difficult to talk to people and prefers to be alone.  He also reported feeling anxious most of the time and that he wants "to get away."  Recently, he attended a reunion with former comrades where he stated he had a difficult time.  His free time is spent doing yard work; he also plays golf and stated that he would likely go hunting in the fall.  He did report some sleep impairment in that he usually wakes up within an hour of falling asleep and that he sometimes wakes up three times throughout the night.

The examiner noted the Veteran presented to the examination neatly groomed.  There was no impairment noted in speech, thought process, or thought content.  He did not exhibit any inappropriate behavior, obsessive or ritualistic behaviors, or homicidal or suicidal thoughts.  He exhibited a normal memory, had good impulse control, and concerning judgment, understood the outcome of his behavior.  His affect was normal and his attention was intact.  He denied panic attacks, hallucinations and delusions.

The examiner concluded that the Veteran's occupational and social impairment resulted in an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks due to PTSD, but it did not rise to the level of reduced reliability and productivity.  The Veteran was assigned a GAF score of 65.  The examiner noted the Veteran's symptom severity has not risen to a level that he has sought mental health evaluation.  The August 2010 examination is the only medical evidence of record addressing the Veteran's PTSD during the period of the claim prior to March 8, 2011.  

After reviewing the report from the Veteran's August 2010 examination, the Board finds that the Veteran is appropriately evaluated as 30 percent disabled for the period of the claim prior to March 8, 2011.  The examiner conducted a complete examination of the Veteran that included the Veteran's reported history and review of the prior VA examination report in 2005.  The examiner found the Veteran's symptomatology resulted in only occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks due to PTSD.  Such finding falls squarely within the rating criteria for a 30 percent rating.  Likewise, the GAF score of 65 reflects mild symptomatology or some difficulty 
in social, occupational, or social functioning but generally functioning pretty well, with some meaningful interpersonal relationships.  See DSM-IV.   

Such conclusion is supported by the fact that during this time period, the Veteran did not exhibit most of the symptoms listed under a 50 percent rating.  He did not exhibit impaired memory, judgment, speech, thought process, or thought content.  His affect was normal and he denied having panic attacks.  To the extent the Veteran may have some difficulty in establishing and maintaining effective social relationships, the impact of such difficulty has not resulted in functional impairment consistent with the 50 percent rating, as he continues to work with the public and has not lost any time from his job.  Additionally, he still had hobbies such as 
golf and hunting, and he admitted that his wife helped him participate in other social activities.  He also described having a good relationship with his wife.  Accordingly, the Board finds that the Veteran's disability picture more nearly approximates the criteria for the 30 percent rating presently assigned during the period prior to March 8, 2011, and that a higher 50 percent evaluation is not shown.  

In addition, the Veteran did not exhibit deficiencies in his work, family relations, judgment, or thinking during this time, and therefore his disability does not more nearly approximate the criteria for a 70 percent rating.  Since the Veteran is employed full time, he did not exhibit total occupational and social impairment, and thus, a 100 percent rating is also not warranted.  Accordingly, the preponderance of the evidence shows that a rating in excess of 30 percent was not warranted prior to March 8, 2011.  

Turning to the period from March 8, 2011, the Board notes that the RO increased the Veteran's evaluation for PTSD to 50 percent, with an effective date based on the April 6, 2011 report from the private psychologist.  However, the psychologist's letter provided the findings and conclusions as a result of examination of the Veteran on March 8, 2011.  Accordingly, the Board finds the appropriate date 
for the award of the 50 percent rating is the date of the private psychologist's examination, March 8, 2011.  

On the question of entitlement to a rating higher than 50 percent from March 8, 2011, the Board finds the preponderance of the evidence is against a higher rating.  

In the April 2011 letter, the private psychologist detailed her findings from the March 2011 examination of the Veteran.  The Veteran reported that he was becoming even more irritable, especially with his wife.  He reported that he was still reclusive and he hated being in crowds of people.  In addition to his irritability and social isolation, he also was experiencing depression and anxiety.  He experienced sleep interruptions on a nightly basis and he would usually wake up one to three times a night.  The psychologist described the Veteran as hypervigilant, especially when he is in an airport, and he always had to be in the lead when he was walking with his wife.  The Veteran was still at the same job with the state, but he found it difficult to deal with the public.  The psychologist diagnosed PTSD which she found was chronic and moderate, and assigned a GAF score of 43/48.

The Veteran was afforded another VA examination in July 2011, wherein he reported that he was still working at the same job and he was still married to his wife.  He stated that he did not like his job and was planning to retire in June 2012.  In the previous 12 months, he had missed less than one week of work and that was due to an illness and a doctor's appointment.  He said that he and his wife enjoy going out with friends and he likes to travel, but he does not like big crowds of people.  He also said that he enjoyed working outdoors.  The Veteran noted that he has difficulty falling and staying asleep, he has nightmares approximately once a month, and he sometimes has problems concentrating at work.  He is also on edge all the time and he startles easily.

The Veteran's PTSD symptoms were reported to have increased over the past year and this had affected his performance at his job.  However, he was found to have 
a normal affect and there were no signs of delusions, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  The Veteran's judgment was not found to be impaired as he understood the outcome of his behavior.  The Veteran reported his mood was "not a good one."  His immediate memory was moderately impaired, but both his remote memory and recent memory were normal.  The Veteran was neatly groomed, he was oriented, was cooperative and had a normal affect.  There was no impairment in speech, thought process, or thought content.  The examiner noted the Veteran had good impulse control and no episodes of violence, but reported decreased concentration at work.  The examiner concluded that the Veteran's PTSD has led to reduced reliability and productivity, but that Veteran did not have occupational and social impairment with deficiencies in most areas or total social and occupational impairment.  The examiner assigned a GAF score of 55.  

Upon review of the relevant evidence for the period from March 8, 2011, the Board finds that a disability rating in excess of 50 percent is not warranted.  In this regard, the evidence does not reflect that the Veteran has deficiencies in most areas such that a higher 70 percent rating is warranted.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational 
and social impairment in most of the referenced areas.  Although a veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  The Federal Circuit also stated that entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation. 

In this case, the Board notes that neither the 2011 VA examiner nor the private psychologist indicate the Veteran's symptomatology has caused deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  While 
the Veteran's condition has reportedly caused some occupational impairment, the Veteran continues to be employed full time dealing with the public, and reported only missing less than one week of work for illness and a doctor's appointment.  The VA examiner found no impairment in judgment or thinking.  Although the Veteran reported being more irritable with his wife, he remains married and indicated that he enjoyed traveling with her and spending time with friends.  
Thus, the Veteran does not have an inability to establish and maintain effective relationships.  

Moreover, the GAF score of 55 assigned by the VA examiner suggests moderate symptomatology and the GAF score of 43/48 assigned by the private psychologist suggest serious symptomatology.  However, the private psychologist did not detail symptoms supporting those scores, as there was no mention of symptoms associated with these scores such as suicidal ideation, severe obsessional rituals, frequent shoplifting, having no friends, and an inability to keep a job.  Indeed, the reported significant social isolation reported to that provider is directly contradicted by the report to the VA examiner only a few months later that he enjoys traveling and spending time with friends.  Accordingly, the Board assigns less weight to the private psychologists March 2011 letter, and finds the comprehensive VA examination to be more probative.  In any event, the Board notes that both examiners' scores are higher than the GAF score 31 to 40 which reflects major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  See DSM-IV. 

Finally, neither the July 2011 VA examination nor the private psychologist's report indicate the Veteran has symptoms listed under the rating criteria for a 70 percent rating such as suicidal ideation; illogical, obscure, or irrelevant speech; near-continuous panic; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene.  While the Veteran always has to be in the lead when he is walking with his wife, the evidence does not establish that this is an obsessive ritual which interferes with routine activities in his life.  

For the reasons set forth above, the Board finds that the Veteran's symptomatology more nearly approximates the criteria for a 50 percent rating for the period since March 8, 2011.  The preponderance of the probative evidence reflects that the Veteran does not have deficiencies in most areas or total occupational and social impairment as a result of his PTSD.  Accordingly, a rating in excess of 50 percent from March 8, 2011 is denied. 

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology 
and provide for additional or more severe symptoms than currently shown by the evidence.  As noted above, the Board has considered all psychiatric symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the 
rating criteria.  See Mauerhan, 16 Vet. App. 436.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for ratings higher than those presently assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

For the period prior to March 8, 2011, an evaluation in excess of 30 percent for PTSD is denied. 

Beginning March 8, 2011, an evaluation of 50 percent for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

From March 8, 2011, an evaluation in excess of 50 percent for PTSD is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


